      Case 3:17-cr-00621-DRD Document 514 Filed 05/13/19 Page 1 of 3

                                                              Hearing set for 1:30 PM
                                                              Hearing start at 1:53 PM
                                                             Hearing ended at 2:01 PM

                   UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF PUERTO RICO


MINUTES OF PROCEEDINGS:
HONORABLE DANIEL R. DOMINGUEZ, U.S. DISTRICT JUDGE
COURTROOM DEPUTY: Ana M. Romero               Date: May 13, 2019
COURT REPORTER: Robin Dispenzieri            Case CR-17-0621 (DRD)


                                             Attorneys:
UNITED STATES OF AMERICA                     SAUSA Nadia Pineda

          vs.

[5] GERARDO RODRIGUEZ-GUZMAN                 Mariangela Tirado, Esq.
[6] LUIS CATANO-LANDAN                       Laura Maldonado, Esq.
[7] PEDRO J. CARRASQUILLO                    Jose B. Velez, Esq.
[8] CARLOS J. REYES-ROSARIO                  Edgar Sanchez, Esq.*
[10] CHRISTOPHER RIVERA-GOMEZ                Jose L. Novas, Esq.*
[11] JOSHUAN CASANOVA-LOPEZ                  Jose C. Romo, Esq.
[12] JAVIER J. SUAREZ-ALVAREZ                Hector Dauhajre, Esq.
[13] PEDRO X. MONTANEZ                       Ramon M. Gonzalez, Esq.
[14] ALEXIS PEREZ-MELENDEZ                   Juan F. Matos, Esq.
[15] JESUS TORRES-COSS                       Marie L. Cortes, Esq.
[16] JONATHAN TORRES-COSS                    Lillian N. Miranda, Esq.
[17] CARLOS ZAYAS-RODRIGUEZ                  Jason Gonzalez, Esq.
[18] JUAN G. DIAZ-COLON                      Miguel A. Rodriguez, Esq.
[19] GREGORIO ANGULO-ROSA                    Miguel Oppenheimer, Esq.*
[20] ANGEL BETANCOURT-FLORES                 Juan E. Alvarez, Esq.*
[21] LUIS M. HERNANDEZ-RAMOS                 Jose R. Gaztambide, Esq.
[22] KENNETH CEDENO-RODRIGUEZ                Johnny Rivera, Esq.
[24] ANGEL M. RUIZ-ROBLES                    Alex O. Rosa, Esq.
[25] FELIX A. ROSARIO-GARCED                 Leonardo M. Aldridge, Esq.
[26] EMMANUEL FIGUEROA-CENTENO               Juan A. Albino, Esq.
[27] LUIS J. MARRERO-ORTIZ                   Wilfredo Rios, Esq.
[28] REYNALDO RIOS-RODRIGUEZ                 Marta T. Rey, Esq.
[29] JESEIKEN RODRIGUEZ-VAZQUEZ              Saul Roman, Esq.
[30] JUAN C. CLAUDIO-CERVERA                 Jorge E. Vega, Esq.
[31] ONIX ROSARIO-DELGADO                    Julie A. Soderlund, Esq.
[32] JOSE PADILLA-SANTIAGO                   Kendys Pimentel, Esq.*
[33] CHRISTIAN CENTENO-ROSADO                Fernando O. Zambrana, Esq.
[34] CHRISTIAN ROLDAN-COLON                  Eduardo Ferrer, Esq.
[35] KESIA GONZALEZ-CLAUDIO                  David Ramos, Esq.
       Case 3:17-cr-00621-DRD Document 514 Filed 05/13/19 Page 2 of 3

                                                                   Hearing set for 1:30 PM
                                                                   Hearing start at 1:53 PM
                                                                  Hearing ended at 2:01 PM

[36] JEAN P. BENITEZ-REYES               Jose A. Arce-Diaz, Esq.*
[37] JORGE L. NIEVES-COLON               Anita Hill, Esq.
[38] CARLOS PEDRAZA-VAZQUEZ              Luis A. Rodriguez, Esq.
[39] JONATHAN HERNANDEZ-FLORES           Ian Carlos Garcia, Esq.
[40] RICARDO ABEL RIVERA-SANTOS          Benito I. Rodriguez, Esq.
[41] JORGE L. ROQUE-CRUZ                 David J. Colon, Esq.
[42] EMANUEL DIAZ-MARTINEZ               Melanie Carrillo, Esq.
[43] VICTOR REYES-SANTIAGO               Antonio Bisbal, Esq.
[44] ERNESTO AROCHE-RIVERA               Diana Lopez, Esq.
 ================================================================
FURTHER STATUS CONFERENCE HELD.
      The Court authorized the following substitutions: Attorney Melanie
Carrillo for Attorney Jose Novas; Attorney Jason Gonzalez for Attorneys Miguel
Oppenheimer Edgar Sanchez and Juan Alvarez; Attorney Anita Hill for Attorney
Kendys Pimentel.

     Following defendants remain fugitives in this case. Defendants 1, 2, 3, 4,
      9, and 23.

     The Court advised the parties that U.S. Marshal that defendants will be in
      the jurisdiction by May 27, 2019

     Government advised that proffer meeting with defense attorneys are still
      ongoing. Pending are 20 proffer meetings. Today an offer was extended as
      to all defendants.
     The Court granted 30 days to discuss the discovery and plea offer with
      clients.
     Attorney Marta Rey advised of pending discovery. SAUSA Pineda informed
      the status of the pending discovery.
     The Court made a finding that the Speedy Trial remains tolled in the
      interest of justice which outweighs the best interest of the public and the
      defendants under 18 U.S.C. Sec. 3161(h)(7)(A) until the next conference as
      case is multi-defendant and voluminous discovery.
       Case 3:17-cr-00621-DRD Document 514 Filed 05/13/19 Page 3 of 3

                                                               Hearing set for 1:30 PM
                                                               Hearing start at 1:53 PM
                                                              Hearing ended at 2:01 PM

Further Conference set 07/11/2019 at 10:00 AM in Old San Juan
Courtroom before Judge Daniel R. Dominguez.
                                              S/ Ana M. Romero
                                              Ana M. Romero
                                              Courtroom Deputy Clerk


(*) Counsel not present.
